DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ROLANDO OTERO,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-3082

                           [August 23, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrew L. Siegel, Judge; L.T. Case No. 97-20899CF10A.

   Rolando Otero, Doral, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Melynda L.
Melear, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, LEVINE and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.